Citation Nr: 1634999	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-34 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right hip disability, to include as secondary to the left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1980.  He had subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board previously considered the three issues on appeal in February 2015, at which time it denied entitlement to them.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2016 Joint Motion for Remand (JMR), the Court vacated and remanded that portion of the February 2015 Board decision that denied service connection for bilateral hearing loss, a left knee disability, and a right hip disability.

The Veteran's appeal originally included the issues of service connection for back, left shoulder, left elbow, and neurological disabilities.  In a July 2015 rating decision, the RO granted service connection for these issues.  This was a full grant of the benefit sought, and the Veteran has not appealed the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

On March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of that hearing is of record.  

The Board notes that, in November 2015, the Veteran filed a notice of disagreement with regard to an August 2015 rating decision that denied service connection for a right knee disability and erectile dysfunction.  VA has not yet provided a statement of the case with regard to these issues.  Since the electronic record shows that the AOJ has acknowledged the notice of disagreement, and appears to be processing the claim, the Board finds that a remand pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) is not required.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the issue of service connection for bilateral hearing loss, an April 2012 VA examiner opined that the Veteran's current hearing loss is less likely than not related to his in-service noise exposure.  The examiner noted that there had not been any significant threshold shifts in the Veteran's hearing during his time of service, and his hearing was within normal levels at the time of discharge.  

The Veteran, through his representative, asserts that the April 2012 VA opinion failed to discuss changes in his hearing during service.  In this regard, he indicated that his 1980 audiogram at separation, when compared with his 1974 audiogram at enlistment, shows a 10 dB shift at the 2000 Hz frequency and a 15 dB shift at the 4000 Hz frequency in his left ear.  The Board notes that additional audiograms in service show threshold shifts, especially in the left ear, as early as 1977.  While the VA opinion did address the issue of threshold shifts in service, the Board finds that it did not show adequate consideration of the specific audiogram readings.  Therefore, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to the issue of service connection for a left knee disability, an April 2012 VA examiner opined that the Veteran's current left knee disability, diagnosed as osteoarthritis, is less likely than not related to his documented January 1976 injury in service.  The examiner found no objective evidence of internal derangement of the knee in the service treatment records, concluding that the Veteran's left knee injury in January 1976 was most likely an acute, self-limited left knee sprain that resolved itself.  Significantly, he noted the absence of any follow-up treatment for the left knee after January 1976.  The Board finds that this opinion is inadequate because it lacks a reasoned medical explanation.  While the examiner adequately explained his conclusion that the in-service injury could not have been as severe as characterized at the time, he did not provide a reasoned medical explanation for his conclusion that the current left knee disability is not related to the documented in-service injury, regardless of its severity.  Rather, the opinion relies on the absence of evidence of subsequent treatment to rule out a connection between the in-service injury and the current disability.  As such, an adequate opinion is not of record.  Id.

With regard to the issue of service connection for a right hip disability, the Veteran contends that his claimed right hip disability is secondary to his claimed left knee disability.  As such, both issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of service connection for a right hip disability must be deferred until the issue of service connection for a left knee disability has been fully developed.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individuals who conducted the April 2012 examinations for hearing loss and the left knee, or another examiner if either of these individuals is unavailable, to provide an addendum opinion as to the etiology of the claimed disabilities.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.  In this regard, the Board notes that, since the July 2012 VA examination, more recent VA treatment records have been associated with the claims file.

The examiner should respond to the following:

(a)  Is the Veteran's current hearing loss as least as likely as not (probability of 50 percent or more) related to hazardous noise exposure in service?  Please consider and discuss the Veteran's contention that service treatment records show significant threshold shifts, particularly in the left ear, during service.  This discussion should consider the specific audiogram findings at all relevant thresholds.

(b)  Is the Veteran's current left knee disability, diagnosed as osteoarthritis, as least as likely as not (probability of 50 percent or more) related to an event, disease, or injury in service?  Please consider the Veteran's contention that his left knee disability is related to an injury that he sustained while playing football in January 1976 during service in Germany.  Service treatment records show that he was treated for a left knee injury, diagnosed as internal derangement of the knee, in January 1976.  Please also consider the Veteran's reports of treatment following the January 1976 injury (e.g., the use of a cast), his indication of trick or locked knee in an August 1977 Report of Medical History and his lay statement that he has had leg pain, on and off, since then.  See April 2012 VA examination; March 2013 Board hearing transcript.

Should the examiner determine that it is at least as likely as not that a left knee disability is due to service then it should opined whether it is at least as likely as not that a left knee disability caused a current right hip disability (the specific nature of the disability should be noted).  If not, has a current right hip disability been aggravated (permanently worsened beyond its natural progression) as a result of the left knee disability.  If aggravation is found, the examiner should estimate the baseline level of right hip disability prior to aggravation.

The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence, including private treatment records submitted by him.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




